              Case 18-50489-CSS          Doc 275     Filed 10/14/20      Page 1 of 10




                                         October 14, 2020

VIA E-FILING
The Honorable Christopher Sontchi
United States Bankruptcy Court for the District of Delaware
824 Market Street
Wilmington, Delaware 19801

Re:   Maxus Liquidating Trust v. YPF S.A., et al., Adv. No. 18-50489 (In re Maxus Energy
      Corp., et al., No. 16-11501)

Dear Judge Sontchi:
       We write on behalf of the Maxus Liquidating Trust to address the YPF Defendants’ non-
compliance with this Court’s June 23, 2020 Opinion and Order resolving certain prior discovery
disputes in this proceeding.1

        Those disputes were first brought to this Court’s attention in the Trust’s letter to the Court
dated March 30, 2020. [D.I. 216] In that letter, among other issues, the Trust challenged the YPF
Defendants’ assertion of privilege over documents that their privilege log reflected had been
disclosed to individuals who held dual roles at a YPF Entity and a Debtor (the so-called “two-hat”
individuals, hereinafter “Two-Hatters”). By its submission, the Trust requested that the Court
“rule that YPF’s attorney-client privilege has been waived with respect to any communications
directly with employees, directors, officers or agents of the Debtors – notwithstanding that those
individuals may have had a nominal affiliation” with YPF. [D.I. 216 at 8] The Trust did not
purport to draw a distinction between directors, employees, officers or agents; nor did the YPF
Defendants in their response. [D.I. 220]

        Following a lengthy telephonic hearing, on June 23, 2020, the Court issued the Opinion
and Order and granted the relief sought by the Trust. Among other rulings, the Court directed that
“[t]he ‘two-hat’ basis for withholding production of documents and communications claimed by
YPF is DENIED and production of the purportedly privileged documents is required.” Order ¶ 3.
Without explanation, however, the YPF Defendants did not begin producing documents that were
the subject of the Order until August 11, 2020, and did not finish until September 4, 2020, more
than two and a half months after the Court’s ruling. In total, the YPF Defendants produced 6,985
documents in response to the Opinion and Order.

        During the Trust’s review of the YPF Defendants’ productions, and as expected, numerous
documents appeared which reflected that personnel on both the YPF side and the Maxus side
(including directors, officers and employees of each, as well as outside counsel of each) in fact
frequently communicated with each other regarding “Project Jazz.” To remind the Court, Project
Jazz was the legal and operational “Strategy” adopted by YPF that involved installation of

1
 See Order [Case No. 16-11501-CSS, D.I. 2338]; Opinion [Adv. Pro. 18-50489, D.I. 227].
Capitalized terms not otherwise defined herein are used as defined in the Opinion.

   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
             Case 18-50489-CSS         Doc 275      Filed 10/14/20    Page 2 of 10




“independent directors” at Maxus, which ultimately led to the filing of the Maxus bankruptcy cases
and proposed first-day settlement with YPF. Among those documents was an executive summary
of a much more extensive memorandum that had been prepared by Chadbourne & Park LLP
(YPF’s outside counsel) and shared via email with a director of Maxus while he was a director of
Maxus. When the Trust requested that the YPF Defendants produce a copy of the complete
memorandum, the YPF Defendants not only refused to produce it but also sought to claw back the
executive summary as having been “inadvertently” produced. The next day, and just hours before
the first deposition in this proceeding had been scheduled to commence, the YPF Defendants sent
a second claw back request seeking an additional 427 documents. And, on October 13, the YPF
Defendants sent a third claw back request seeking an additional 1,673 documents on the basis of
the same “inadvertent” production (the “Third Clawback Notice,” Exhibit D hereto).

        All three claw back requests are based on the same remarkable theory of inadvertent
production. Based on the discussions with the YPF Defendants’ counsel, it appears that the YPF
Defendants initially read the Opinion and Order as requiring the production of documents
disclosed to Two-Hatter directors even if they were not simultaneously also officers or employees.
Thus, based on this initial understanding of the Opinion and Order, they “unintentionally
identified” more than 2,000 for production. Now, however, the YPF Defendants take the position
that the Opinion and Order does not require the production of documents that YPF disclosed to a
Two-Hatter director of a Debtor if the director was not simultaneously also an officer or employee
of a Debtor, even if the Two-Hatter director (as here) later became an officer or employee of a
Debtor.

       The parties held a meet and confer on October 8, 2020 to discuss these issues, during which
the Trust asked the YPF Defendants to explain the nature of the inadvertency that led to their
production of the documents at issue. The YPF Defendants, however, refused to answer any of
the Trust’s questions as to the allegedly inadvertent production (taking the position that this
information is also privileged). At the end of the October 8 meet and confer, the parties agreed to
submit this dispute to the Court by having the Trust file a letter on October 14 and the YPF
Defendants reply by letter by October 21.

       By this submission, the Trust now requests that the Court now enter an order (1) denying
the YPF Defendants’ three claw-back requests, (2) directing the YPF Defendants to produce all
purportedly clawed-back documents as well as the complete Chadbourne memorandum within five
days of entry of the order, and (3) grant such other and further relief as the Court deems just.

                                         *      *       *

I.     THE INITIAL PRIVILEGE DISPUTE

        The present dispute has a long procedural history. Document production in this proceeding
commenced in October 2019. Following the respective initial productions of documents, the
parties exchanged categorical privilege logs on January 20, 2020, in accordance with the Amended
Case Management Plan and Scheduling Order [D.I. 213]. For reasons not relevant to this dispute,




                                                2
             Case 18-50489-CSS          Doc 275      Filed 10/14/20     Page 3 of 10




YPF served an amended privilege log on February 16, 2020 (“Pre-Order Log”).2 That Pre-Order
Log designated 19 individuals who served as directors, officers, employees or seconded employees
of Maxus as “affiliated” with the YPF Defendants, and reflected that the YPF Defendants had
withheld certain communications to which these individuals were party on the basis of privilege.
Trust February 18, 2020 Letter [D.I. 217-6]. The Trust objected to this designation and requested
that such communications be produced. Id. The YPF Defendants refused, arguing that, because
each of the nineteen individuals identified by the Trust “was also a director, officer and/or
employee of a YPF Defendant and/or an affiliate of YPF that is not a Debtor at the relevant time,”
the documents in question were privileged “to the extent such individual was acting in its [sic]
YPF-related capacity.” YPF March 4, 2020 Letter [D.I. 220-5 at 4] (emphasis added).

         The parties met and conferred in March 2020 but were unable to resolve this dispute, and
agreed that the parties would address the Two-Hatter privilege issue (among other disputes) in
letter submissions to the Court. [D.I. 216 at 1] In its submission, the Trust argued that the YPF
Defendants had not met their burden of establishing the Two-Hatter privilege because they had
not established that any privileged information had been disclosed to Two-Hatters in their YPF
capacity and not their Debtor capacity.3 Trust March 30, 2020 Letter [D.I. 216 at 5-6]. The Trust
therefore asked that the Court “rule that YPF’s attorney-client privilege has been waived with
respect to any communications directly with employees, directors, officers or agents of the Debtors
– notwithstanding that those individuals may have had a nominal affiliation YPFH or CLHH.” Id.
at 8.

        In response, the YPF Defendants argued that “it does not break confidence to share an
attorney-parent communication with an officer of the parent in her capacity as officer of the parent,
even though she is also a director or officer of a subsidiary.” YPF April 10 Letter [D.I. 220 at 9]
(citing In re Teleglobe, 493 F.3d at 372). The YPF Defendants’ submission incorporated by
reference the list of 19 directors, officers or employees of Maxus who also had postings at YPF or
an affiliate from their March 4 Letter (id. at 9), reiterating that “where these individuals sent or
received YPF-privileged information in their YPF capacities, the applicable privilege is not
waived.” Id. Finally, the YPF Defendants urged the Court not to review the documents at issue
in camera, proposing instead that “the parties should proceed with depositions and get resolution
only for those privileged documents (and related testimony about them) that ever become an
issue.” Id. at 11.

II.    THE JUNE 23, 2020 OPINION AND ORDER

        The Court rendered an opinion on June 23, 2020 resolving, inter alia, the Two-Hatter
privilege dispute (the “Opinion”). [D.I. 227] The Opinion acknowledged the YPF Defendants’
contentions:


2
  By February 17, 2020, YPF had produced approximately 30,000 documents in this matter
pursuant to the Trusts requests for production. As reflected on the Pre-Order Log, YPF withheld
19,568 documents.
3
  The Trust also noted that record documents in this matter clearly reflect that both the Defendants
and the Debtors were aware that potential disclosure of “privileged” communications between the
Debtors and the Defendants was one of the risks of the Strategy. [D.I. 216 at 8]


                                                 3
             Case 18-50489-CSS         Doc 275      Filed 10/14/20    Page 4 of 10




       YPF Defendants purport to rely on privilege applicable to [YPFH] or [CLHH] as a
       basis to withhold producing documents and communications that were prepared
       by or sent to directors, officers, or employees of the Debtors to prevent the Trust
       from using those documents and communications in this matter. These “shared”
       employees include the Debtors’ management, including their ex-Chief Executive
       Officers, Chief Financial Officers, treasurer, comptroller, Human Resources
       director, and Debtors’ successive general counsels. YPF asserts that because these
       individuals simultaneously worked for YPFH or CLHH, the holding companies that
       held all of the Debtors’ equity, [] they were working in their capacity as YPF
       employees and not for the Debtors.

Opinion at 17 (emphasis added). Likewise, the Court acknowledged the YPF Defendants’
argument that if Two-Hatters “sent or received YPF-privileged information in their YPF
capacities, the applicable privilege is not waived.” Opinion at 18.

        In rejecting that argument, the Court held that “[i]t is YPF’s burden to show that those
individuals were not wearing their ‘subsidiary hat,’” and found that the YPF Defendants had not
satisfied this burden on the record before the Court:

       The only argument in Court was that there should not be a blanket waiver of
       privilege because these employees wore “two hats,” however, YPF did not produce
       any information to show that these individuals were not working in their capacity
       for the Debtors at the time of the e-mails and YPF is required to carry that burden.
       The Court presumes that these shared employees were acting on behalf of Maxus,
       as YPF has not met its burden. As a result, the documents must be produced. To
       be clear, YPF has not met its burden to those shared employees regardless of
       whether they were using a “Maxus” email.

Opinion at 18. The accompanying Order directed that “[t]he ‘two-hat’ basis for withholding
production of documents and communications claimed by YPF is DENIED and production of the
purportedly privileged documents is required.” Order at 2. None of the YPF Defendants sought
to appeal the Opinion and Order.

III.   THE PRESENT DISPUTE

       Because each of the documents subject to the Opinion and order was already logged on the
YPF Defendants’ Pre-Order Log, production of the documents at issue should have been prompt.
The YPF Defendants’ Production, however, did not begin until August 11, 2020, and was not
completed until September 4, 2020. The YPF Defendants ultimately produced 6,985 documents
pursuant to the Order.4 Included in the first production were two Spanish-language memoranda


4
  Specifically, the YPF Defendants made productions pursuant to the order on August 11, 21 and
28 and on September 4, 2020. The post-Order documents were produced with a new
“YPF_MAXUS_PRIV” Bates prefix. Each page of each document in the YPF_MAXUS_PRIV
range bears a legend denoting that “[t]his document is being produced pursuant to the June 23,
2020 Order of the Court and the YPF Defendants reserve all rights and objections to such


                                                4
             Case 18-50489-CSS          Doc 275      Filed 10/14/20     Page 5 of 10




prepared by Chadbourne & Park, LLP (“Chadbourne”): (1) an executive summary of a
memorandum dated September 4, 2012 prepared by attorneys from Chadbourne and addressed to
Rodrigo Cuesta, Eduardo Pigretti and Mariano José Oteiza of YPF, (“Executive Summary”)
[YPF_MAXUS_PRIV_0000002149]; and (2) a memorandum dated February 24, 2013 prepared
by the same Chadbourne lawyers and addressed to the same three YPF recipients shown on the
Executive Summary, but adding as well as Francisco García Tobar (“Jazz 2013 Memo,” and, with
the September 2012 Memo, the “Memos”) [YPF_MAXUS_PRIV_0000002141]. Mr. Tobar
became a director of Maxus on December 14, 2012, and the cover correspondence of the copies of
the Memos the YPF Defendants produced reflects that Mr. Tobar received the Memos from
Chadbourne on February 24, 2013, and forwarded them to Fernando Giliberti (then YPF’s director
of strategy and business development) on February 26, 2013. YPF_MAXUS_PRIV_0000002140.
Mr. Tobar thereafter became Maxus’s CFO on August 1, 2013, and continued to receive
transmissions of Chadbourne’s Project Jazz related legal advice after that date.5

        Upon uncovering these two Memos in the YPF Defendants’ productions, the Trust
commissioned certified translations. Unless the YPF Defendants object, the Trust believes it
would be fruitful for the Court to review the translated Memos, and is willing to provide the Court
with copies of the certified translations (with copies to counsel for the YPF Defendants) in
accordance with the Confidentiality and Discovery Agreement and Protective Order entered by
the Court on November 7, 2019 [D.I. 209] (the “Protective Order”), which provides that a party
challenging a claw-back request may attach copies of the recalled documents for in camera review.
Protective Order ¶ 19(f). As the Court will see should it conduct an in camera review, the Memos
are highly pertinent to the matters framed in the Complaint.

        By letter dated September 30, 2020, the Trust requested that the YPF Defendants produce
the complete Chadbourne memorandum and exhibits referred to in Memos (the “Complete
Memo”). The Trust contended that the initial disclosure of the Memos to Mr. Tobar waived
privilege as to the subject matter of the Complete Memo. Trust September 30, 2020 Letter at 1-2.
Hearing no response, the Trust emailed the YPF Defendants on Monday October 5, 2020 to solicit
a response to its letter and to propose an adjournment of the deposition of YPF’s former deputy
general counsel, Mr. Eduardo Pigretti—scheduled for October 8, 2020—pending resolution of the
Trust’s request for the Complete Memo. Counsel for the YPF Defendants responded by email that
the YPF Defendants would not produce the Complete Memo, that Mr. Pigretti would not consent
to an adjournment of his deposition, and that a formal response to the Trust’s letter would follow
on October 6. Email correspondence between Martin B. Jackson and Matthew Nicholson, dated
October 5, 2020, attached as Exhibit A hereto, at 6. The Trust proposed that the parties meet and
confer on Wednesday, October 7 regarding the YPF Defendants’ anticipated letter response, and
to give notice that the Trust would reserve the right to recall Mr. Pigretti for further testimony on


production on the basis that the document is privileged.” Per the post-Order privilege log provided
on August 28, 2020, the YPF Defendants ultimately withheld 15,193 documents.
5
  The non-privileged Project Jazz documents generally reflect that Mr. Tobar (and other Two-
Hatters) were party to routine, in-depth discussion of various issues under the Project Jazz
umbrella, both before and after Mr. Tobar’s appointment as CFO of Maxus. The Trust is willing
to provide copies of these documents for in camera review, although not all are subject to pending
claw-back requests (some having been in fact produced by the Trust from the Debtors’ records).


                                                 5
              Case 18-50489-CSS          Doc 275      Filed 10/14/20     Page 6 of 10




the Complete Memo if the Trust obtained a copy after the deposition. Id. at 5. Counsel for YPF
replied to reiterate that Mr. Pigretti’s deposition would not be adjourned and that he would not be
permitted to testify as to privileged matters. Id. at 4.

        Counsel for YPF eventually provided a formal reply by letter on October 7, 2020 (the “First
Clawback Notice,” attached as Exhibit B hereto). In the First Clawback Notice, the YPF
Defendants contended, for the first time, that the Opinion and Order “w[ere] limited to the issue
presented to the Court concerning ‘shared employees,’” and thus “[n]either the [Opinion nor
Order] require the production of documents that were not exchanged with a ‘two-hat’ or ‘shared’
employee of the Debtors during the term of his or her employment with the Debtors.” First
Clawback Notice at 3. The YPF Defendants stated that they had “unintentionally identified the
[Memos] as documents exchanged with Mr. Garcia Tobar during the course of his employment
with the Debtors,” even though he was only a director and not yet an officer or employee of Maxus.
Id. at 2-3. Therefore, “by the [Opinion and Order], [the Memos] [] were inadvertently produced,
and [] are hereby clawed back.” Id. at 3. The First Clawback Notice also averred that “upon
learning of the production, the YPF Defendants have promptly taken steps to claw-back the
[Memos] and to prevent further disclosure upon learning of the inadvertent disclosure.” Id. at 5.

        Thereafter, the parties agreed to adjourn Mr. Pigretti’s deposition and to meet and confer
further regarding the Memos on October 8.6 During that meet and confer, the YPF Defendants
explained the link between the Opinion and Order and the inadvertent production in greater length.
As the Trust understands it, their present position is that the Court either did not have before it and
therefore did not reach, or held in favor of the YPF Defendants on, two issues bearing on whether
the Memos need be produced: (1) whether an individual must be a “shared employee” as opposed
to a “shared director” to qualify as a Two-Hatter under the Opinion and Order, and (2) whether
disclosure only waives privilege if disclosure is made at a moment in time when the Two-Hatter
is a “shared employee.”

        In an attempt to give counsel the benefit of the doubt, counsel for the Trust repeatedly
asked the YPF Defendants to describe the nature of the inadvertent production of the Memos,
noting that under Delaware law analysis of claw-back requests includes an analysis of measures
taken to prevent inadvertent disclosure. Counsel for the YPF Defendants unequivocally responded
that any information about the review undertaken to identify documents responsive to the Order,
including how the Memos came to be designated for production, was privileged and would not be
disclosed. The YPF Defendants also generally declined to describe any safeguards in place at the
time of the disclosure of the Memos to Mr. Tobar to prevent disclosures of YPF-privileged




6
  Fewer than two hours before the meet and confer was to commence, the YPF Defendants sent a
second clawback notice (the “Second Clawback Notice,” attached as Exhibit C hereto). The
Second Clawback Notice purported to retract an additional 427 documents on the ground that the
documents were “sent or received by Mr. Garcia Tobar, contain information protected by the
attorney-client privilege and/or work product doctrine and were not exchanged with a ‘two-hat’ or
‘shared’ employee of the Debtors during the term of his or her employment with the Debtors, and
were inadvertently produced.” Second Clawback Notice at 1.


                                                  6
               Case 18-50489-CSS             Doc 275       Filed 10/14/20       Page 7 of 10




information, or whether any steps were taken to restore confidentiality over the Memos once Mr.
Tobar was appointed CFO of Maxus in August 2013.7

                                               ARGUMENT

I.      THE CLAWBACK REQUEST VIOLATES THE COURT’S ORDER

        As addressed above, the clear text of the Opinion and Order requires production of the
Memos and like documents that the YPF Defendants disclosed to Mr. Tobar, whether he was an
officer or director, that the YPF Defendants had scheduled on their privilege log. Further, by
attempting to claw back those documents and other materials the YPF Defendants have now placed
themselves in violation of the Order.

        First, the Opinion does not use “shared employees” as an independently defined term of
art. On the contrary, where the phrase “these shared employees” first appears, it refers back to the
“directors, officers, or employees of the Debtors” described in the preceding sentence. Opinion
at 17 (emphasis added). Were there any doubt on the employee/officer/director issue, the decretal
paragraph of the Order clearly provides that “[t]he ‘two-hat’ basis for withholding production of
documents and communications claimed by YPF is DENIED and production of the purportedly
privileged documents is required.” Order at 2. That should end the matter.

         Second, the YPF Defendants cannot salvage the “shared employees” theory by contending
that the Opinion and Order was “limited to the issue presented to the Court concerning ‘shared
employees.’” First Clawback Notice at 2. The prior letter submissions reflect that neither side
made any arguments relying on a purported distinction between a director and an officer or
employee. In fact, YPF affirmatively cited cases holding the opposite during the parties’ prior
dispute: “In circumstances of ‘two-hat’ directors and officers, ‘disclosure occurs when the parent
shares an otherwise confidential attorney-parent communication with an officer, director, or agent
of a subsidiary in that capacity,’ and viceversa.” YPF March 4, 2020 Letter [D.I. 220-5 at 4] (citing
In re Teleglobe Comm’ns Corp., 493 F.3d 345, 372 (3d Cir. 2007). In any event, the Trust is not
aware of any binding legal authority that would create a safe-harbor for disclosures of parent-
privileged materials to dual-role individuals who are directors, but not officers or employees, at a
subsidiary. To the extent the YPF Defendants ever had an opportunity to interpose this principle
as basis to avoid a finding of waiver, that time has come and gone. See, e.g., Gen. Elec. Co. v.
Johnson, No. 00-2855, 2007 U.S. Dist. LEXIS 8275, *16 (D.D.C. Feb. 5, 2007) (finding that “fresh
privilege claims follow[ing] on the heels of a legal ruling rejecting [] other bases for withholding
[] requested documents . . . smack[ed] of an attempt [] to get a second bite at the apple by ‘re-
engineering’ [a] privilege log to advance legal arguments [not raised] at earlier stages of the
litigation”).

       Third, even if there were a “shared employee” requirement implicit in the Opinion and
Order, the Memos would still have to be produced. There is no dispute that Mr. Tobar qualified

7
  In yet another act of gamesmanship, at 5:30 p.m. this evening (the agreed day for the Trust to file
this letter), the YPF Defendants sent an email to rehabilitate their prior refusal to engage by means
of a materially inaccurate recounting of the October 8 meet and confer. Rather than delay this dispute
further, the Trust reserves the right to address their revisionist history at any hearing on this application.


                                                       7
             Case 18-50489-CSS         Doc 275      Filed 10/14/20    Page 8 of 10




as an “officer or employee” as of his appointment as CFO of Maxus on August 1, 2013, at which
time he carried with him all knowledge learned in his capacity as director. First Clawback Notice
at 2. Given this transition of roles, the YPF Defendants would bear the burden of establishing that
Mr. Tobar did not have access to the Memos in his Maxus capacity thereafter, because a valid
privilege claim requires that the parties to a privileged communication or document strive to
maintain confidentiality of that communication or document. See, e.g., Official Comm. of
Unsecured Creditors v. Fleet Retail Fin. Grp. (In Re Hechinger Inv. Co. of Del., Inc.), 285 B.R.
601, 609 (D. Del. 2002) (“[E]ssential to any claim of privilege is not only that the communications
were made in confidence, but that they were also maintained in confidence.”); see also United
States v. Fisher, 500 F.2d 683, 692 (3d Cir. 1974) (same); Donald J. Wolfe, Jr. & Michael A.
Pittenger, Corporate and Commercial Practice in Delaware Court of Chancery, Second Edition §
7.02(b)(4) (Matthew Bender & Co., 2019), § 7.02(b)(4) (“As a practical matter, . . . in order to
preserve the privilege on an ongoing basis, access to initially confidential communications should
be placed on a strict need-to-know basis.”). Here, there has been no showing that the YPF
Defendants ever sought to restrict Mr. Tobar’s access to the Memos after he became Maxus’s CFO,
and as noted above numerous other documents in the parties’ productions reflect that he continued
to receive Project Jazz-related communications and documents thereafter.

II.    PRODUCTION OF THE MEMOS WAS NOT “INADVERTENT”

        Whether the Memos are or ever were privileged as against Maxus (which is denied), the
YPF Defendants in fact produced the Memos to the Trust.8 Thus, another question for the Court
to address is whether the YPF Defendants waived privilege when they produced the Memos in this
action, or whether they can now retract the documents they produced. The Protective Order
permits a producing party to request the return of “inadvertently produced” material (Protective
Order ¶ 19(a-b)), and also permits a receiving party to argue that production was not inadvertent
and therefore constituted a waiver of privilege (id. ¶19(i)). That order, however, does not itself
separately define the term “inadvertent.” Delaware courts generally analyze four factors to
determine whether production is, in fact, inadvertent: (1) the reasonableness of the precautions
taken to prevent inadvertent disclosure, (2) the time taken to rectify the error, (3) the scope of
discovery and extent of disclosure, and (4) overall fairness, judged against the care or negligence
with which the privilege is guarded. Monsanto Co. v. Aetna Cas. & Sur. Co., No. 88C-JA-118,
1994 Del. Super. LEXIS 261, at *17 (Super. Ct. May 31, 1994). However, these factors all inform
one key question: “whether or not the release of the documents was a knowing waiver or simply a
mistake, immediately recognized and rectified.” Id. Neither approach warrants grant of a claw-
back request here.

       First, YPF has not yet contended that the production of the Memos was “simply a mistake”
of an over-eager or inattentive attorney. Rather, the YPF Defendants have contended that,
although they understand the Opinion and Order differently now, at the time of production they
believed the Opinion and Order required them to produce the Memos. Thus, in their own words,
the YPF Defendants “unintentionally identified” the Memos as subject to the Opinion and Order.

8
 “Taking or failing to take precautions to keep a communication confidential may be considered
as bearing on intent that the communication be confidential.” Alexander C. Black, Annotation,
What persons or entities may assert or waive corporation’s attorney-client privilege -- modern
cases, 28 A.L.R.5th 1, 3 (1995).


                                                8
             Case 18-50489-CSS          Doc 275      Filed 10/14/20     Page 9 of 10




First Clawback Notice at 1. While the Trust still has no clear understanding of the chain of cause
and effect that resulted in this “unintentional identification”—until tonight, the YPF Defendants
withheld this information as privileged—the Trust notes that it took seven weeks for the YPF
Defendants to make their first production of documents pursuant to the Opinion and Order, and
the Trust did not request the Complete Memo for another seven weeks.9 It does not seem plausible
that the Memos were just produced and then simply and mistakenly forgotten for 14 weeks. The
only inference that can be drawn here is that the “inadvertent compliance” theory had not yet
occurred to the YPF Defendants as of September 30. In response, the Trust submits that an
attorney’s production of documents based on an understanding that a court has required it is not
inadvertent, it is advisable.

        Second, during the parties’ actual meet and confer the YPF Defendants refused to establish
that any precautions were taken to ensure that the initial production met with their current
interpretation of the Opinion and Order. As noted, counsel for the YPF Defendants declined to
respond to the Trust’s questions on this topic on the ground that such information is privileged. In
fairness, the YPF Defendants should not be heard to argue inadvertence when they refused during
the meet and confer to have any discussion regarding the steps they took in connection with
producing the Memos.

        Third, the Protective Order calls for a party to seek to claw back “inadvertently” produced
privileged material within 10 business days of discovery of the inadvertent production. Assuming
that the YPF Defendants did not discover the allegedly inadvertent production until they received
the Trust’s September 30 letter, the First Clawback Notice was served on the last permissible day
(i.e., October 7, ten business days later) under the Protective Order.10 The Second and Third
Clawback Notices, however, are facially untimely; both requests rely on the same “unintentional
identification” rationale as the First Clawback Notice, but they were served on October 8 and
October 13, i.e., on the eleventh and fourteenth business day respectively after the Trust’s
September 30 letter.

III.   DISCLOSURE OF THE MEMOS TO MR. TOBAR (AND OTHER DISCLOSURES
       TO TWO-HATTERS) EFFECTED A SUBJECT MATTER WAIVER AND THE
       COMPLETE MEMO MUST BE PRODUCED

        The last question before the Court is whether disclosure of the Memos to Mr. Tobar during
his tenure as a director and CFO of Maxus requires disclosure of additional documents, including
but not limited to the Complete Memo. Generally, a deliberate disclosure of key portions of
privileged information effects a waiver of privilege as to the entire subject matter of the disclosed
information. See, e.g., Citadel Holding Corp. v. Roven, 603 A.2d 818, 825 (Del. 1992) (under the
“rule of partial disclosure,” privilege is waived as to “the subject matter of [a] disclosed
communication”); E. Commer. Realty Corp. v. Fusco, C.A. No. 85C-OC-92, 1987 Del. Super.
LEXIS 1110, at *7 (Del. Super. Ct. Apr. 13, 1987) (“It is the rule that where a client discloses a
9
 The Memos were in the first production, released on August 11, 2020.
10
  Of course, if the YPF Defendants learned of the “inadvertency” only from the Trust’s letter, this
would mean that they did not genuinely understand the Opinion and Order to contain the “shared
employee” requirement at any time prior to that date. On the other hand, if they did have that
understanding prior to September 30, then the First Clawback Notice was also untimely.


                                                 9
             Case 18-50489-CSS         Doc 275       Filed 10/14/20   Page 10 of 10




communication protected by the attorney/client privilege, he waives the privilege with respect to
matters that directly relate to the subject matter encompassed by the disclosed communication.”).

        More to the point, several courts have held that disclosure of the conclusions or executive
summary of a longer document waives privilege as to the entire document. Doe v. Baylor Univ.,
320 F.R.D. 430, 437 (W.D. Tex. 2017) (disclosure of executive summary of privileged report
“encompasses the entire scope of the investigation, and all materials, communications, and
information provided to [counsel] as part of the investigation”); Net2Phone, Inc. v. Ebay, Inc., No.
06-cv-2469, 2008 U.S. Dist. LEXIS 50451, at *40-46 (D.N.J. June 26, 2008) (privilege waiver
found where plaintiff disclosed and disseminated conclusions of report); Ryan v. Gifford, 2007
Del. Ch. LEXIS 168, at *12 (Del. Ch. Nov. 30, 2007) (presentation by counsel for special
committee to complete board effected waiver as to all communications between counsel and
special committee).

        As such, the Trust respectfully requests that the Court find that disclosure of the Memos to
Mr. Tobar gave rise to a waiver of privilege as to the Complete Memo and all exhibits thereto, and
order their immediate production, reserving for a later date whether the Defendants may have
effected an even more broad subject matter waiver as to Project Jazz.11


                                                      Respectfully submitted,

                                                      /s/ Michael J. Farnan

                                                      Michael J. Farnan

cc: Counsel of Record (Via E-Filing)




11
   By the Trust’s current estimate and understanding, Project Jazz is addressed in more than 400
documents produced by the parties, excluding the documents sought back in the First and Second
Clawback Notices. As noted above, the most significant of these documents reflect a pattern of
in-depth disclosure between YPF and other Two-Hatters regarding Project Jazz and related
matters.


                                                10
